MEMORANDUM*
There was sufficient evidence, albeit circumstantial, from which a rational trier of fact could conclude that Appellant Robert Schuler knowingly possessed destructive devices in violation of 26 U.S.C. § 5861(d). See United States v. Brady, 579 F.2d 1121, 1127 (9th Cir.1978) (“[C]ircumstantial evidence can be used to prove any fact, in-*716eluding facts from which another fact is to be inferred.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.